DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 05/06/2019 is entered and acknowledged by the Examiner. Claims 1-7 have been amended. Claims 1-7 are currently pending in the instant application. 
Priority
This application is a 371 of PCT/EP2016/076853 (filed on 11/07/2016). 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/06/2019, 02/18/2020, and 07/21/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a reactive gas has a partial pressure of greater than or equal to (≥) 0.3 bar and has a temperature of greater than or equal to (≥) 50ºC. The ranges of partial pressure and temperature of the reactive gas are indefinite because the ranges did not have define upper limit. Therefore, the metes and bounds of the ranges are ambiguous. Appropriate correction is required.
Claims 2-7 depend from claim 1 and are indefinite based on their dependencies.
Claim 5 further recites the reactive gas has a partial pressure of greater than or equal to (≥) 1.5 bar. The range of partial pressure of the reactive gas is indefinite because the upper limit of the range is unclear. Therefore, the metes and bounds of the range is ambiguous. Appropriate correction is required.
Claim 6 further recites the reactive gas having a boiling point of less than or equal to (≤) 300ºC. The range of boiling 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim interpretation: Claim 1 is drawn to a method of producing silicon particles by jet milling silicone-containing solids in one or more reactive gases consisting of oxygen (air, O2), ozone (O3), inorganic peroxides, carbon monoxide, carbon dioxide, ammonia, nitrogen oxides, hydrogen cyanide, hydrogen sulfide, sulfur dioxide, and volatile organic compounds of 1-4 carbon atoms. It’s noted that the claimed partial pressure and claimed temperature of reactive gases are properties inherently present with the same gas.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0294557 A1 (hereinafter Nied).

Regarding claims 1-6, Nied discloses a method for producing very particles of inorganic substances such as SiO2 (claimed silicon particles) by means of a fluidize bed jet mill using compressed gases as a grinding gas wherein the grinding gas, such as simple air (claimed oxygen reactive gas), is under pressure of ≤4.5 bar and at a temperature of >100ºC (See Abstract; [0007], [0009], [0010], [0016], [0044], and [0047]). The grinding gas, i.e., air (O2), of Nied fulfills the claimed reactive gas consisting of oxygen according to Applicant’s description (See page 6, lines 12-17, of the present specification, “an oxygen-containing milling gas most preferably comprises air as reactive gas”). Since the grinding gas of Nied (air) is the same as the claimed oxygen reactive gas, the grinding gas of Nied inherently has all the claimed reactive gas properties as recited in claims 2-6. It has been held by the court that structurally similar compounds, i.e., air (O2) and oxygen reactive gas, are generally expected to have similar properties, i.e., partial pressure, temperature, and boiling point. In re Gyurik, 596 F. 2d 1012,201 USPQ 552. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).
  The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0126538 A1 (hereinafter Hanelt).
Regarding claims 1-4 and 6-7, Hanelt discloses a method of producing nanosize silicon particles (See [0111] and [0125]) using fluidized-bed jet mill to mill a dispersion of coarser silicon with ethanol (See [0112] and [0126]). Ethanol fulfills the claimed volatile organic compound containing 2 carbon atoms as recited in claims 1 and 7. The ethanol of Hanelt is the same reactive gas as exemplify by the Applicant (See page 7, line 17, of the present specification, examples of alcohol reactive gas includes ethanol). Therefore, the ethanol of Hanelt is same as the claimed volatile organic compound reactive gas and the ethanol of Hanelt inherently has all the claimed reactive gas properties as recited in claims 2-4 and 6. It has been held by the court that structurally similar compounds, i.e., ethanol reactive gas, are generally expected to have similar properties, i.e., partial pressure, temperature, and boiling point. In re Gyurik, 596 F. 2d 1012,201 USPQ 552. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).  
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761